Contracts; disfutes; administrative remedies, exhaustion of. — Plaintiff sues to recover on its contract for dredging work for the Corps of Engineers claiming that it encountered subsurface or latent physical conditions at the site of the Avork which were not anticipated, that its claim for additional costs incurred was denied by the contracting officer, *884and, on appeal, by the Corps of Engineers Board of Contract Appeals. Defendant has moved for summary judgment dismissing the petition on the ground that plaintiff has failed to exhaust its administrative remedy of appeal to the head of the department (the Secretary) in accordance with the Disputes clause of the contract. Upon consideration thereof, together with the opposition thereto, and without oral argument and on the basis of Henry E. Wile Co. v. United States, 144 Ct. Cl. 394, 169 F. Supp. 249 (1959), the court concluded that plaintiff had failed to exhaust its administrative remedies and on April 1, 1966, ordered that defendant’s motion be granted and the petition be dismissed.